                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

 HCI DISTRIBUTION, INC., and ROCK
 RIVER MANUFACTURING, INC.,
                                                                                      8:18CV173
                              Plaintiffs,
                                                                    AMENDED SCHEDULING ORDER
             vs.

 DOUGLAS J. PETERSON, Nebraska Attorney
 General; and TONY FULTON, Nebraska Tax
 Commissioner;

                              Defendants.

      This matter is before the Court on the Unopposed Oral and Email Motion of the parties to
amend Scheduling Order deadlines. (Filing No. 39.) The Motion is granted. Accordingly,

         IT IS ORDERED:

         1)         The parties shall review the Nebraska magistrate judges’ practices posted at the
                    court’s Civil Case Management website page.1

         2)         Counsel for the parties shall confer and, on or before March 6, 2019, they shall
                    jointly file a Rule 26(f) Report, a copy of which can be found at
                    http://www.ned.uscourts.gov/forms.2 Unless the parties agree otherwise,
                    Plaintiff(s) shall prepare the initial draft of the Report and then forward it to
                    Defendant(s) for further additions or revisions.

         3)         On or before February 25, 2019, a party shall contact the chambers of the
                    undersigned magistrate judge to set a conference call if:

                    a.       One or more of the parties believes a planning conference is needed to
                             complete the Rule 26(f) Report; or



         1
             (https://www.ned.uscourts.gov/attorney/judges-information/civil-case-management).
         2
           See https://www.ned.uscourts.gov/forms. The parties are hereby notified or reminded that the Rule 26(f)
Report for civil cases pending in the District of Nebraska has been substantially modified, with an effective date of
January 1, 2019.

         DO NOT use prior versions of this report.

          At the civil bar’s request, the court created a Rule 26 Report Calculator for generating proposed dates to
complete the Rule 26(f) Report. This online tool was designed to offer insight on how cases are typically progressed
in the District of Nebraska. It does not replace the need for counsel to decide what is reasonable and appropriate in a
specific case.
       b.      The parties cannot agree on one or more of the deadlines identified or case
               progression issues raised in the Rule 26(f) Report; or

       c.      The parties are currently and actively pursuing settlement and believe
               preparing and filing a Rule 26(f) Report may be unnecessary.

4)     Mandatory disclosures shall be served by March 6, 2019.

Dated this 25th day of January, 2019.

                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge
